DETAILED ACTION
Response to Amendment
In light of the amended claims, claim 10 has been objected to.
In light of the amended claims, the claims have overcome the prior 35 U.S.C. 101 rejection.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 06/08/2021, the following has occurred: claims 1, 3-4, 10-11, and 15-17 have been amended; claims 2 and 5 were cancelled; claims 6-9, 12-14, and 18-20 have remained unchanged; and no new claims have been added.
Claims 1, 3-4, and 6-20 are pending.
Effective Filing Date: 10/19/2015

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 101 Rejections:
Applicant amended the claims to incorporate an additional element (automatically reprogramming the medical device) which integrates the abstract idea into a practical 

35 U.S.C. 103 Rejections:
Applicant made arguments directed towards the newly amended claim limitations. These arguments are deemed moot in view of the newly cited art used to reject these amended limitations.

Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10 recites “the first set of event pattern” in line 9 of the claim when it should most likely recite “the first set of event patterns”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0098539 to Zamanakos et al. in view of U.S. Patent No. 8,887,286 to Dupont et al. further in view of U.S. 2010/0268304 to Matos.
As per claim 1, Zamanakos et al. teaches a method of presenting information pertaining to operation of a medical device, the method comprising:
--obtaining, by a computing device, historical glucose measurement data for a patient from a database; (see: paragraph [0152] where the server can provide historical and current glucose values to the monitoring system on demand. Thus, the monitoring system is receiving this information from a database. Also see: paragraph [0059] where a first set of data is being received about a user)
--identifying, by the computing device based on the historical glucose measurement data, a first set of event patterns within respective ones of a plurality of monitoring periods, (see: paragraphs [0061] - [0062] where there is identification of patterns over two time periods. These patterns form the first set of event patterns) wherein each monitoring period of the plurality of monitoring periods corresponds to a different time of day corresponding to a different subset of the historical glucose measurement data, (see: paragraphs [0061] – [0062] where each time period corresponds to a monitoring period and each of these periods corresponds with a set of data (first or second set). Also see: paragraphs [0262] and [0263] where there are patterns occurring during certain monitoring periods) and wherein the first set of event patterns comprises a first list of event patterns; (see: paragraphs [0061] - [0062] where there is identification of patterns over two time periods. These patterns form the first set of event patterns, which can also be deemed a first list of event patterns)
--obtaining an adjusted set of glucose measurement data determined based on the historical glucose measurement data and an uncertainty metric associated with the historical glucose measurement data; (see: paragraph [0059] where a second set of data representing calibration values (uncertainty metric) is being used to calibrate the first set of values (historical glucose data). The calibrated data is the adjusted set of data)
--identifying, by the computing device based on the adjusted set of glucose measurement data, one or more event patterns within respective ones of the plurality of monitoring periods, (see: paragraph [0059] wherein the calibrated 1st set of data is plotted on the y-axis against time. This would be a graph of adjusted glucose measurements. Also see: paragraphs [0061] - [0062] where there is identification of patterns over two time periods for a set of data. This data can be from the graph of adjusted glucose measurements according to paragraph [0068] (where any of the features of an embodiment is independently combinable, partly or wholly with other embodiments described herein), and thusly, these patterns form the one or more event patterns) wherein the identified one or more event patterns comprise a second list of event patterns; (see: paragraph [0059] and [0061] - [0062] where there is a second group of events formed from calibrated data. This group of events can be considered the second list of event patterns) and
--generating, by the computing device, a graphical user interface display comprising an event detection region based at least in part on event patterns, (see: FIGS. 35 and 37 where a top patterns section 582 (event detection region) is being displayed. Also see: paragraph [0179] where the CGM data and the calibration data from SMBG measurements may both be reported. The data displayed here is based on event patterns (the actual data)) wherein the event detection region comprises a plurality of pattern guidance displays corresponding to the list of event patterns, (see: FIGS. 35 and 37 where FIG. 35 contains an event detection region 582 which comprises a plurality of pattern guidance displays (1 through 5 of 582) which correspond to the list of event patterns as depicted on 584) and wherein at least one of the plurality of pattern guidance displays includes a graphical representation of a recommended therapeutic remedial action (see: FIGS. 35 and 37 where FIG. 37 contains a graphical indicia of a recommended therapeutic remedial action in 614 and this recommendation corresponds to priority event pattern “1” of the plurality of event patterns of FIG. 35).
event patterns as the first set of event patterns (see: FIGS. 35 and 37 where a top patterns section 582 (event detection region) is being displayed. Also see: paragraph [0179] where the CGM data and the calibration data from SMBG measurements may both be reported. The data displayed here is based on event patterns (the actual data). This set of event patterns is being considered as the first set of event patterns).
Zamanakos et al. may not further, specifically teach:
1) --adjusting, by the computing device, the first list of event patterns based on the second list of event patterns to obtain an adjusted list of event patterns, wherein adjusting the first list of event patterns based on the second list of event patterns comprises at least one of adjusting an order in which event patterns are identified in the first list of event patterns based on an order in which event patterns are identified in the second list of event patterns or including an event pattern from the second list of event patterns in the first list of event patterns to obtain the adjusted list of event patterns;
2) --event patterns as the identified one or more event patterns;
3) --a list as an adjusted list; and
4) --the method further comprising, responsive to a user selection of the graphical representation of the recommended therapeutic remedial action, automating reprogramming of the medical device for implementing the recommended therapeutic remedial action.

Dupont et al. teaches:
1) --adjusting, by the computing device, the first list of event patterns based on the second list of event patterns to obtain an adjusted list of event patterns, wherein adjusting the first list of event patterns based on the second list of event patterns comprises at least one of adjusting an order in which event patterns are identified in the first list of event patterns based on an order in which event patterns are identified in the second list of event patterns or including an event pattern from the second list of event patterns in the first list of event patterns to obtain the adjusted list of event patterns; (see: column 72, lines 30-46 where there is a first list (list of received patterns) and a second list (textblock pattern) and the first list is adjusted to include a pattern from the second list. The addition of the textblock pattern forms an augmented list of received patterns (or an adjusted list of patterns))
2) --event patterns as the identified one or more event patterns; (see: column 72, lines 30-46 where the textblock patterns are the identified one or more event patterns) and
3) --a list as an adjusted list (see: column 72, lines 30-46 where there is an augmented list of received patterns).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) adjust, by the computing device, the first list of event patterns based on the second list of event patterns to obtain an adjusted list of event patterns, wherein adjusting the first list of event patterns based on the second list of event patterns comprises at least one of adjusting an order in which event patterns are identified in the first list of event patterns based on an order in which event patterns are identified in the second list of event patterns or including an event pattern from the second list of event (see: column 1, lines of Dupont et al.).
Additionally it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an 2) the identified one or more event patterns as taught by Dupont et al. for the event patterns as disclosed by Zamanakos et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Zamanakos et al. already teaches generating a graphical display of patterns using a list of event patterns, thus one could substitute the patterns to obtain predictable results of a generated graphical display of relevant patterns. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
Furthermore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an 3) adjusted list as taught by Dupont et al. for the list as disclosed by Zamanakos et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Zamanakos et al. already teaches generating a graphical display of patterns using a list of detected patterns, thus one could substitute the list of patterns to obtain predictable results of a generated graphical display of relevant patterns. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Matos teaches:
4) --the method further comprising, responsive to a user selection of the graphical representation of the recommended therapeutic remedial action, automating reprogramming of the medical device for implementing the recommended therapeutic remedial action (see: paragraphs [0974] – [0977] where the MP (medical practitioner or user) can cause the IMD to increase the insulin dose based on a recently detected situation and the MP’s reprogramming of the IMD via selection. Also see: paragraphs [0213] – [0214] where the MP has an ME device. The MP selection on the ME’s device’s display here reprograms the insulin management of an IMD to a recommended therapeutic action. The MP selects the necessary indicia that causes the IMD to be reprogrammed in response to the event).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 4) the method further comprise, responsive to a user selection of the graphical representation of the recommended therapeutic remedial action, automating reprogramming of the medical device for implementing the recommended therapeutic remedial action as taught by Matos in the method as taught by Zamanakos et al. and Dupont et al. in combination with the motivation(s) of managing an insulin dosage with satisfactory results (see: paragraph [0972] of Matos).

As per claim 4, Zamanakos et al., Dupont et al., and Matos in combination teaches the method of claim 1, see discussion of claim 1. Zamanakos et al. further teaches:
--wherein the respective pattern guidance displays of the plurality of pattern guidance displays are ordered in accordance with the list of event patterns (see: 582 of FIG. 35 where there is an event detection region that is in accordance with an ordered list of patterns from 1 to 5).
Zamanakos et al. may not further teach:
--a list as an adjusted list.
Dupont et al. teaches a list as an adjusted list (see: column 72, lines 30-46 where there is an augmented list of received patterns).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 6, Zamanakos et al., Dupont et al., and Matos in combination teaches the method of claim 1, see discussion of claim 1. Zamanakos et al. further teaches generating, by the computing device, a snapshot graphical user interface display comprising a graph overlay region comprising a graphical representation of the historical glucose measurement data with respect to a time of day and the event detection region near the graph overlay region (see: FIG. 35 where there is a snapshot graphical ui. There is a graph overlay region of 584 with respect to time as well as an event detection region of 582).
Zamanakos et al., Dupont et al., and Matos in combination may not further specifically teach wherein the event detection region is below the graph overlay region.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the event detection 

As per claim 7, Zamanakos et al., Dupont et al., and Matos in combination teaches the method of claim 1, see discussion of claim 1. Zamanakos et al. further teaches determining the adjusted set of glucose measurement data by adjusting each sample of the historical glucose measurement data using the uncertainty metric to obtain the adjusted set of glucose measurement data (see: paragraph [0059] where the data from the first set of data is being calibrated using data from the second set of data. Thus, the calibrated, first set of data was obtained via adjusting the second set of data (uncertainty metric) with the first set of data (historical data)).

As per claim 8, Zamanakos et al., Dupont et al., and Matos in combination teaches the method of claim 1, see discussion of claim 1. Zamanakos et al. further teaches the historical glucose measurement data being obtained from a glucose sensing arrangement, wherein obtaining the adjusted set of glucose measurement data comprises adjusting the historical glucose measurement data based on the uncertainty metric associated with the glucose sensing arrangement (see: paragraph [0059] where the data from the first set of data is being calibrated using data from the second set of data (calibration values based on data captured by the sensing arrangement). Thus, the calibrated, first set of data was obtained via adjusting the second set of data (uncertainty metric) with the first set of data (historical data)).

As per claim 9, Zamanakos et al., Dupont et al., and Matos in combination teaches the method of claim 1, see discussion of claim 1. Zamanakos et al. further teaches a computer-readable medium having computer-executable instructions stored thereon that, when executed by a processing system of the computing device, cause the processing system to perform the method of claim 1 (see: paragraph [0337] where there is a computer-readable medium capable of storing and executing these instructions).

As per claim 10, Zamanakos et al. teaches a system comprising:
--a database to maintain historical glucose measurement values for a patient; (see: paragraph [0063] where there is a database that stores patient measurement values. Also see: paragraph [0060] where there are glucose measurements for a patient) and
--a computing device (see: paragraph [0125] where there is a computing device) coupled to the database and configured to:
--identify, based on the historical glucose measurement data, a first set of event patterns within respective ones of a plurality of monitoring periods, (see: paragraphs [0061] - [0062] where there is identification of patterns over two time periods. These patterns form the first set of event patterns)wherein each monitoring period of the plurality of monitoring periods corresponds to a different time of day corresponding to a different subset of the historical glucose measurement data, (see: paragraphs [0061] – [0062] where each time period corresponds to a monitoring period and each of these periods corresponds with a set of data (first or second set). Also see: paragraphs [0262] and [0263] where there are patterns occurring during certain monitoring periods) and wherein the first set of event pattern comprises a first list of event patterns; (see: paragraphs [0061] - [0062] where there is identification of patterns over two time periods. These patterns form the first set of event patterns, which can also be deemed a first list of event patterns)
--obtain an adjusted set of glucose measurement data determined based on the historical glucose measurement data and an uncertainty metric associated with the historical glucose measurement data; (see: paragraph [0059] where a second set of data representing calibration values (uncertainty metric) is being used to calibrate the first set of values (historical glucose data). The calibrated data is the adjusted set of data)
--identify, based on the adjusted set of glucose measurement data, one or more event patterns within respective ones of the plurality of monitoring periods, (see: paragraph [0059] wherein the calibrated 1st set of data is plotted on the y-axis against time. This would be a graph of adjusted glucose measurements. Also see: paragraphs [0061] - [0062] where there is identification of patterns over two time periods for a set of data. This data can be from the graph of adjusted glucose measurements according to paragraph [0068] (where any of the features of an embodiment is independently combinable, partly or wholly with other embodiments described herein), and thusly, these patterns form the one or more event patterns) wherein the identified one or more event patterns comprise a second list of event patterns; (see: paragraph [0059] and [0061] - [0062] where there is a second group of events formed from calibrated data. This group of events can be considered the second list of event patterns) and
--generate a graphical user interface display comprising an event detection region based at least in part on event patterns, (see: FIGS. 35 and 37 where a top patterns section 582 (event detection region) is being displayed. Also see: paragraph [0179] where the CGM data and the calibration data from SMBG measurements may both be reported. The data displayed here is based on event patterns (the actual data)) wherein the event detection region comprises a plurality of pattern guidance displays corresponding to the list of event patterns, (see: FIGS. 35 and 37 where FIG. 35 contains an event detection region 582 which comprises a plurality of pattern guidance displays (1 through 5 of 582) which correspond to the list of event patterns as depicted on 584) and wherein at least one of the plurality of pattern guidance displays includes a graphical representation of a recommended therapeutic remedial action (see: FIGS. 35 and 37 where FIG. 37 contains a graphical indicia of a recommended therapeutic remedial action in 614 and this recommendation corresponds to priority event pattern “1” of the plurality of event patterns of FIG. 35).
Zamanakos et al. further teaches event patterns as the first set of event patterns (see: FIGS. 35 and 37 where a top patterns section 582 (event detection region) is being displayed. Also see: paragraph [0179] where the CGM data and the calibration data from SMBG measurements may both be reported. The data displayed here is based on event patterns (the actual data). This set of event patterns is being considered as the first set of event patterns).
Zamanakos et al. may not further, specifically teach:
1) --adjust the first list of event patterns based on the second list of event patterns to obtain an adjusted list of event patterns, wherein to adjust the first list of event patterns based on the second list of event patterns, the computing device is configured to at least one of adjust an order in which event patterns are identified in the first list of event patterns based on an order in which event patterns are identified in the second list of event patterns or include an event pattern from the second list of event patterns in the first list of event patterns to obtain the adjusted list of event patterns;
2) --event patterns as the identified one or more event patterns;
3) --a list as an adjusted list; and
4) --wherein the computing device is configured to, responsive to a user selection of the graphical representation of the recommended therapeutic remedial action, automate reprogramming of the medical device for implementing the recommended therapeutic remedial action.

Dupont et al. teaches:
1) --adjust the first list of event patterns based on the second list of event patterns to obtain an adjusted list of event patterns, wherein to adjust the first list of event patterns based on the second list of event patterns, the computing device is configured to at least one of adjust an order in which event patterns are identified in the first list of event patterns based on an order in which event patterns are identified in the second list of event patterns or include an event pattern from the second list of event patterns in the first list of event patterns to obtain the adjusted list of event patterns; (see: column 72, lines 30-46 where there is a first list (list of received patterns) and a second list (textblock pattern) and the first list is adjusted to include a pattern from the second list. The addition of the textblock pattern forms an augmented list of received patterns (or an adjusted list of patterns))
2) --event patterns as the identified one or more event patterns; (see: column 72, lines 30-46 where the textblock patterns are the identified one or more event patterns) and
3) --a list as an adjusted list (see: column 72, lines 30-46 where there is an augmented list of received patterns).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) adjust the first list of event patterns based on the second list of event patterns to obtain an adjusted list of event patterns, wherein to adjust the first list of (see: column 1, lines of Dupont et al.).
Additionally it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an 2) the identified one or more event patterns as taught by Dupont et al. for the event patterns as disclosed by Zamanakos et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Zamanakos et al. already teaches generating a graphical display of patterns using a list of event patterns, thus one could substitute the patterns to obtain predictable results of a generated graphical display of relevant patterns. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
Furthermore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an 3) adjusted list as taught by Dupont et al. for the list as disclosed by Zamanakos et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Zamanakos et al. already teaches 

Matos teaches:
4) --wherein the computing device is configured to, responsive to a user selection of the graphical representation of the recommended therapeutic remedial action, automate reprogramming of the medical device for implementing the recommended therapeutic remedial action (see: paragraphs [0974] – [0977] where the MP (medical practitioner or user) can cause the IMD to increase the insulin dose based on a recently detected situation and the MP’s reprogramming of the IMD via selection. Also see: paragraphs [0213] – [0214] where the MP has an ME device. The MP selection on the ME’s device’s display here reprograms the insulin management of an IMD to a recommended therapeutic action. The MP selects the necessary indicia that causes the IMD to be reprogrammed in response to the event).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 4) wherein the computing device is configured to, responsive to a user selection of the graphical representation of the recommended therapeutic remedial action, automate reprogramming of the medical device for implementing the recommended therapeutic remedial action as taught by Matos in the method as taught by Zamanakos et al. and Dupont et al. in combination with the motivation(s) of (see: paragraph [0972] of Matos).

As per claim 20, Zamanakos et al., Dupont et al., and Matos in combination teaches the system of claim 10, see discussion of claim 10. Zamanakos et al. further teaches wherein the medical device comprises a continuous glucose monitoring (CGM) device (see: paragraph [0179] where there is a CGM).

Claims 3, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0098539 to Zamanakos et al. in view of U.S. Patent No. 8,887,286 to Dupont et al. further in view of U.S. 2010/0268304 to Matos as applied to claims 1 and 10, and further in view of U.S. 2013/0035575 to Mayou et al.
As per claim 3, Zamanakos et al., Dupont et al., and Matos in combination teaches the method of claim 1, see discussion of claim 1. Zamanakos et al. further teaches wherein:
--the respective pattern guidance displays of the plurality of pattern guidance displays are ordered in accordance with the adjusted list of event patterns (see: 614 of FIG. 37 and 582 of FIG. 35 where the pattern guidance displays are ordered in accordance with the list. The particular adjusted list is taught in claim 1).
Zamanakos et al., Dupont et al., and Matos in combination teaches the above-mentioned claim limitations. The difference between Zamanakos et al., Dupont et al., and Matos in combination and the claimed invention is that while Zamanakos et al., 
1) --prioritizing, by the computing device, the first set of event patterns based on one or more prioritization criteria, resulting in a first prioritized list of event patterns;
2) --filtering, by the computing device, the first prioritized list based on one or more filtering criteria to obtain the first list of event patterns;
3) --prioritizing, by the computing device, the identified one or more event patterns based on the one or more prioritization criteria, resulting in a second prioritized list of event patterns; and
4) --filtering, by the computing device, the second prioritized list based on the one or more filtering criteria to obtain the second list of event patterns.

Mayou et al. teaches:
1) --prioritizing, by the computing device, the first set of event patterns based on one or more prioritization criteria, resulting in a first prioritized list of event patterns; (see: paragraphs [0214] and [0217] where one or more of the following filters may be applied for selecting the final patterns or reducing the number of patterns prior to selecting final patterns from candidate sets: 3. Prioritized by type of events: Another filter may assign a weight or score to each event based on the severity of the event. Prioritization of event patterns is occurring based on the filtering criteria of type of events)
2) --filtering, by the computing device, the first prioritized list based on one or more filtering criteria to obtain the first list of event patterns; (see: paragraph [0218] where a predetermined threshold may be used to filter the list that has already been prioritized to meet that threshold. Also see: paragraphs [0214] and [0217])
3) --prioritizing, by the computing device, the identified one or more event patterns based on the one or more prioritization criteria, resulting in a second prioritized list of event patterns; (see: paragraphs [0214] and [0217] where one or more of the following filters may be applied for selecting the final patterns or reducing the number of patterns prior to selecting final patterns from candidate sets: 3. Prioritized by type of events: Another filter may assign a weight or score to each event based on the severity of the event. Prioritization of event patterns is occurring based on the filtering criteria of type of events) and
4) --filtering, by the computing device, the second prioritized list based on the one or more filtering criteria to obtain the second list of event patterns (see: paragraph [0218] where a predetermined threshold may be used to filter the list that has already been prioritized to meet that threshold. Also see: paragraphs [0214] and [0217]).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) prioritize, by the computing device, the first set of event patterns based on one or more prioritization criteria, resulting in a first prioritized list of event patterns, 2) filter, by the computing device, the first prioritized list based on one or more filtering criteria to obtain the first list of event patterns, 3) prioritize, by the computing device, the identified one or more event patterns based on the one or more prioritization criteria, resulting in a second prioritized list of event patterns, and 4) filter, by the computing device, the second prioritized list based on the one or more filtering criteria to obtain the (see: paragraph [0007] of Mayou et al.).

As per claim 11, Zamanakos et al., Dupont et al., and Matos in combination teaches the system of claim 10, see discussion of claim 10. Zamanakos et al. further teaches:
--the respective pattern guidance displays of the event detection region are ordered in accordance with the list of event patterns (see: 582 of FIG. 35 where there is an event detection region that is in accordance with an ordered list of patterns from 1 to 5).
Zamanakos et al. may not further teach:
--a list as an adjusted list.
Dupont et al. teaches a list as an adjusted list (see: column 72, lines 30-46 where there is an augmented list of received patterns).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 10, and incorporated herein.
Zamanakos et al., Dupont et al., and Matos in combination may not further, specifically teach:
--the computing device prioritizes the first set of event patterns based on one or more prioritization criteria for generating the first list of event patterns, prioritizes the identified one or more event patterns based on the one or more prioritization criteria for generating the second list of event patterns.

Mayou et al. teaches:
--the computing device prioritizes the first set of event patterns based on one or more prioritization criteria for generating the first list of event patterns, (see: paragraphs [0214] and [0217] where one or more of the following filters may be applied for selecting the final patterns or reducing the number of patterns prior to selecting final patterns from candidate sets: 3. Prioritized by type of events: Another filter may assign a weight or score to each event based on the severity of the event. Prioritization of all event patterns is occurring here) prioritizes the identified one or more event patterns based on the one or more prioritization criteria for generating the second list of event patterns; (see: paragraphs [0214] and [0217] – [0218] where one or more of the following filters may be applied for selecting the final patterns or reducing the number of patterns prior to selecting final patterns from candidate sets: 3. Prioritized by type of events: Another filter may assign a weight or score to each event based on the severity of the event. Prioritization of all event patterns is occurring here. A prioritized list of event patterns is being determined).
One of ordinary skill at the time of the invention was filed would have found it obvious to have the computing device prioritizes the first set of event patterns based on one or more prioritization criteria for generating the first list of event patterns, prioritizes the identified one or more event patterns based on the one or more prioritization criteria (see: paragraph [0007] of Mayou et al.).

As per claim 15, Zamanakos et al., Dupont et al., and Matos in combination teaches the system of claim 10, see discussion of claim 10. Zamanakos et al. further teaches:
--the respective pattern guidance displays of the event detection region are ordered in accordance with the list of event patterns (see: 582 of FIG. 35 where there is an event detection region that is in accordance with an ordered list of patterns from 1 to 5).
Zamanakos et al. may not further teach:
--a list as an adjusted list.
Dupont et al. teaches a list as an adjusted list (see: column 72, lines 30-46 where there is an augmented list of received patterns).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 10, and incorporated herein.
Zamanakos et al., Dupont et al., and Matos in combination may not further, specifically teach:
--the computing device determines an overall ranking for each respective event pattern of the list of event patterns and prioritizes each respective event pattern in the list of event patterns in accordance with the overall ranking.

Mayou et al. teaches:
--the computing device determines an overall ranking for each respective event pattern of the list of event patterns and prioritizes each respective event pattern in the list of event patterns in accordance with the overall ranking (see: paragraphs [0214] and [0217] where one or more of the following filters may be applied for selecting the final patterns or reducing the number of patterns prior to selecting final patterns from candidate sets: 3. Prioritized by type of events: Another filter may assign a weight or score to each event based on the severity of the event. Prioritization of event patterns is occurring based on the filtering criteria of type of events. The overall ranking of this list of events is the overall prioritization of these events).
One of ordinary skill at the time of the invention was filed would have found it obvious to have the computing device determines an overall ranking for each respective event pattern of the list of event patterns and prioritizes each respective event pattern in the list of event patterns in accordance with the overall ranking as taught by Mayou et al. in the system as taught by Zamanakos et al., Dupont et al., and Matos in combination with the motivation(s) of preventing excessive alerts to the user, including alerts in response to measurements that do not pose a risk to the user (see: paragraph [0007] of Mayou et al.).

Claims 12-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0098539 to Zamanakos et al. in view of U.S. Patent No. 8,887,286 to Dupont et al. further in view of U.S. 2010/0268304 to Matos as applied to claim 10, and further in view of U.S. 2014/0300512 to Steinhardt et al.
As per claim 12, Zamanakos et al., Dupont et al., and Matos in combination teaches the system of claim 10, see discussion of claim 10. Zamanakos et al. further teaches wherein the medical device comprises a sensing arrangement (see: paragraph [0051] where the electronic device includes an analyte sensor).
Zamanakos et al., Dupont et al., and Matos in combination may not further specifically teach:
--the uncertainty metric comprises a statistic associated with the sensing arrangement.

Steinhardt et al. teaches:
--the uncertainty metric comprises a statistic associated with the sensing arrangement (see: paragraph [0048] where there is a sensor signal and there is an error state (statistic) associated with that signal).
One of ordinary skill at the time of the invention was filed would have found it obvious to have the uncertainty metric comprises a statistic associated with the sensing arrangement as taught by Steinhardt et al. in the system as taught by Zamanakos et al., Dupont et al., and Matos in combination with the motivation(s) of accounting for changing ambient conditions (see: paragraph [0018] of Steinhardt et al.).

As per claim 13, Zamanakos et al., Dupont et al., Matos, and Steinhardt et al. in combination teaches the system of claim 12, see discussion of claim 12. Zamanakos et al., Dupont et al., and Matos in combination may not further, specifically teach wherein the statistic comprises a mean absolute difference, a mean absolute relative difference, a standard deviation, or a variance associated with measurements by the sensing arrangement.
Steinhardt et al. further teaches wherein the statistic comprises a mean absolute difference, a mean absolute relative difference, a standard deviation, or a variance associated with measurements by the sensing arrangement (see: paragraphs [0048] and [0067] where the error statistic is a variance).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 12, and incorporated herein.

As per claim 14, Zamanakos et al., Dupont et al., Matos, and Steinhardt et al. in combination teach the system of claim 13, see discussion of claim 13. Zamanakos et al., Dupont et al., and Matos in combination may not further, specifically teach wherein the computing device determines the adjusted set of the measurement values by increasing or decreasing the measurement values based on the statistic.
Steinhardt et al. further teaches wherein the computing device determines the adjusted set of the measurement values by increasing or decreasing the measurement values based on the statistic (see: paragraph [0066] where a correction value (adjusted data) is obtained from the error values (statistic)).


As per claim 18, Zamanakos et al., Dupont et al., and Matos in combination teaches the system of claim 10, see discussion of claim 10. The combination may not further, specifically teach wherein the database stores the uncertainty metric in association with the medical device.

Steinhardt et al. teaches:
	--wherein the database stores the uncertainty metric in association with the medical device (see: paragraphs [0125] and [0032] where the accuracy measures are stored in a defined storage).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the database stores the uncertainty metric in association with the medical device as taught by Steinhardt et al. in the system as taught by Zamanakos et al., Dupont et al., and Matos in combination with the motivation(s) of accounting for changing ambient conditions (see: paragraph [0018] of Steinhardt et al.).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0098539 to Zamanakos et al. in view of U.S. Patent No. 8,887,286 to Dupont et al. further in view of U.S. 2010/0268304 to Matos as applied to claim 10, further in view of U.S. 2013/0035575 to Mayou et al. and further in view of U.S. 2013/0066819 to Nice et al.
As per claim 16, Zamanakos et al., Dupont et al., and Matos in combination teaches the system of claim 10, see discussion of claim 10. Zamanakos et al. further teaches:
--the respective pattern guidance displays of the event detection region are ordered in accordance with the list of event patterns (see: 582 of FIG. 35 where there is an event detection region that is in accordance with an ordered list of patterns from 1 to 5).
Zamanakos et al. may not further teach:
--a list as an adjusted list; and
--lists as first and second lists.
Dupont et al. teaches a list as an adjusted list; (see: column 72, lines 30-46 where there is an augmented list of received patterns) and
--lists as first and second lists (see: column 72, lines 30-46 where there are first (list of received patterns) and second (textblock pattern) lists).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 10, and incorporated herein.
Zamanakos et al., Dupont et al., and Matos in combination may not further, specifically teach:
1) --wherein the computing device determines a metric associated with each respective event pattern of the lists of event patterns and prioritizes each respective event pattern in the lists of event patterns in accordance with the metric; and
2) --confidence metric as a metric.

Mayou et al. teaches:
1) --wherein the computing device determines a metric associated with each respective event pattern of the lists of event patterns and prioritizes each respective event pattern in the lists of event patterns in accordance with the metric (see: paragraphs [0214] and [0217] where one or more of the following filters may be applied for selecting the final patterns or reducing the number of patterns prior to selecting final patterns from candidate sets: 3. Prioritized by type of events: Another filter may assign a weight or score to each event based on the severity of the event. Prioritization of event patterns is occurring based on the filtering criteria of type of events. The metric here is the prioritization score).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) wherein the computing device determines a metric associated with each respective event pattern of the lists of event patterns and prioritizes each respective event pattern in the lists of event patterns in accordance with the metric as taught by Mayou et al. in the system as taught by Zamanakos et al., Dupont et al., and Matos in combination with the motivation(s) of preventing excessive alerts to the user, including alerts in response to measurements that do not pose a risk to the user (see: paragraph [0007] of Mayou et al.).

Nice et al. teaches:
2) --confidence metric as a metric (see: paragraph [0003] where confidence is a metric being prioritized).
.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0098539 to Zamanakos et al. in view of U.S. Patent No. 8,887,286 to Dupont et al. further in view of U.S. 2010/0268304 to Matos as applied to claims 1, and 10, and further in view of U.S. 2013/0338630 to Agrawal et al.
As per claim 17, Zamanakos et al., Dupont et al., and Matos in combination teaches the system of claim 10, see discussion of claim 10. Zamanakos et al., Dupont et al., and Matos in combination may not further, specifically teach wherein the medical device is an infusion device operable to deliver fluid to a body of the patient for implementing the recommended therapeutic remedial action, wherein the fluid influences the physiological condition.

Agrawal et al. teaches:
--wherein the medical device is an infusion device operable to deliver fluid to a body of the patient for implementing the recommended therapeutic remedial action, (see: paragraph [0077] where device communication layer 24 is responsible for interfacing with at least one, and, in further embodiments, to a plurality of different types of subject  support devices 12, such as, for example, blood glucose meters, glucose sensors/monitors, or an infusion pump. Supports device 12 is an infusion pump (infusion device) operable to deliver fluid to a body of a patient based on measurement values for a physiological condition in the body of the patient for a sensing arrangement. The limitation “for implementing the recommended therapeutic remedial action” is merely intended use) wherein the fluid influences the physiological condition (see: paragraph [0077] where supports device 12 is an infusion pump (infusion device) operable to deliver fluid to a body of a patient based on measurement values for a physiological condition in the body of the patient for a sensing arrangement, the fluid influencing the physiological condition).
One of ordinary skill at the time of the invention was filed would have found it obvious to have an infusion device operable to deliver fluid to the body of the patient based on the measurement values, wherein and the fluid influences the physiological condition as taught by Agrawal in the system as taught by Zamanakos et al., Dupont et al., and Matos in combination with the motivation(s) of assisting in the management of diabetes therapy by uncovering important patient behaviors that might be associated with glycemic excursions (see: paragraphs [0002] and [0172] of Agrawal).

As per claim 19, Zamanakos et al., Dupont et al., and Matos in combination teaches the system of claim 10, see discussion of claim 10. The combination may not further, specifically teach wherein the computing device provides a snapshot graphical user interface display including the event detection region to a client computing device communicatively coupled to the computing device, the client computing device displaying the snapshot graphical user interface display on a display device associated therewith.

Agrawal et al. teaches:
--wherein the computing device provides a snapshot graphical user interface display including the event detection region to a client computing device communicatively coupled to the computing device, (see: paragraph [0184] where the electronic report snapshot may be transmitted to a destination device for presentation. The destination device is the client computing device) the client computing device displaying the snapshot graphical user interface display on a display device associated therewith (see: paragraph [0184] where the destination device (client) presents the electronic report snapshot).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the computing device provides a snapshot graphical user interface display including the event detection region to a client computing device communicatively coupled to the computing device, the client computing device displaying the snapshot graphical user interface display on a display device associated (see: paragraphs [0002] and [0172] of Agrawal).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873.  The examiner can normally be reached on M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 3626     
                                                                                                                                                                                                   /Rachel L. Porter/Primary Examiner, Art Unit 3626